Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

(EMPLOYEE)

Bancorp:  West Coast Bancorp      Suite 201         5335 Meadows Road       
Lake Oswego, Oregon 97035    

Participant:


 

Grant Date:

     Bancorp maintains the West Coast Bancorp 2002 Stock Incentive Plan (the
"Plan"). This Agreement evidences the grant of Restricted Stock to Participant
under the Plan.

     The parties agree as follows:

1. Defined Terms

     Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

2. Grant of Restricted Shares

     Subject to the terms and conditions of this Agreement and the Plan, as of
the Grant Date, Bancorp grants to Participant _____ shares of Restricted Stock
(the "Award Shares").

3. Terms of Award Shares

     The Award Shares are subject to all the provisions of the Plan and to the
following terms and conditions:

     3.1 Transfer Restrictions. Except as expressly provided in Section 3.2,
neither the Award Shares nor any rights under this Agreement may be sold,
assigned, transferred, pledged, or otherwise encumbered, voluntarily or
involuntarily, by Participant. The foregoing restrictions are in addition to any
other restrictions on transfer of Award Shares arising under federal or state
securities laws or other agreements with Bancorp. Any purported sale,
assignment, pledge, or other transfer, disposition, or encumbrance of Award
Shares in violation of this Agreement will automatically be null and void and
may and should be enjoined.

-52-

--------------------------------------------------------------------------------

     3.2 Vesting of Award Shares. Unless the vesting of the Award Shares is
otherwise accelerated in accordance with this Agreement or the Plan, the Award
Shares will become vested, and the restrictions set forth in Section 3.1 will
lapse, according to the following schedule:

     When a portion of the Award Shares have become vested as provided above,
Bancorp will deliver to Participant, upon request, one or more share
certificates evidencing the vested portion of the Award Shares, free of the
legend described in Section 6(b) of the Plan.

     3.3 Employment Requirement – Forfeiture. With express exceptions (death or
Disability of a Participant, or the Termination of Employment of a Participant
during the 24-month period following a Change in Control), the Plan provides
upon a Termination of Employment for any reason, all Award Shares that have not
become vested pursuant to Section 3.2 as of the date of termination will be
forfeited automatically and without further action by Bancorp or Participant and
returned to Bancorp with no payment to Participant.

     Pursuant to authority granted under the Plan, this Agreement provides one
additional circumstance in which Award Shares shall not be forfeited upon
Termination of Employment. If Participant incurs a Termination of Employment by
reason of Retirement, any Award Shares held by Participant shall vest
immediately. Notwithstanding section 1(x) of the Plan, as used in this
Agreement, “Retirement” means retirement from active employment with the
Company, a Subsidiary or Affiliate at a time when (a) the Participant is age 62
or older, and (b) the sum of Participant’s age plus Participant’s years of
employment service with the Company, or a Subsidiary or Affiliate is equal to or
greater than 70.

     3.4 Other Documents. Participant agrees to furnish to Bancorp any other
documents or representations Bancorp may require to assure compliance with
applicable laws and regulations.

4. Federal Tax Election

     Participant agrees to notify Bancorp promptly if Participant makes an
election under Internal Revenue Code Section 83(b) with respect to the Award
Shares. Participant has consulted with his or her tax advisers to the extent
necessary to determine whether such an election would be appropriate for
Participant in light of his or her personal circumstances and financial
situation.

5. Miscellaneous

     5.1 Conditions Precedent. Bancorp will use reasonable best efforts to
obtain approval of the Plan and this Award by any state or federal agency or
authority that Bancorp determines has jurisdiction. If Bancorp determines that
any required approval cannot be obtained, this Award will terminate on notice to
Participant to that effect. Without limiting the foregoing, Bancorp will not be
required to issue any certificates for all or any portion of the Award Shares
until Bancorp has taken any action required to comply with all applicable
federal and state securities laws.

     5.2 Successorship. Subject to restrictions on transferability set forth in
the Plan and Section 3.1 above, this Agreement will be binding upon and benefit
the parties, their successors, and assigns.

-53-

--------------------------------------------------------------------------------

     5.3 Notices. Any notices under this Agreement must be in writing and will
be effective when actually delivered personally or, if mailed, when deposited as
registered or certified mail directed to the address of Bancorp's executive
offices or to such other address as a party may certify by notice to the other
party.

     5.4 Arbitration. Any dispute or claim that arises out of or that relates to
this Agreement or to the interpretation, breach, or enforcement of this
Agreement, must be resolved by mandatory arbitration before a single arbitrator
in Portland, Oregon, in accordance with the then effective arbitration rules of
Arbitration Service of Portland, Inc., and any judgment upon the award rendered
pursuant to arbitration may be entered in the Circuit Court of the State of
Oregon for Multnomah or Clackamas County.

     5.5 Attorneys' Fees. In the event of any suit or action or arbitration
proceeding to enforce or interpret any provision of this Agreement (or that is
based on or arises out of this Agreement), the prevailing party will be entitled
to recover, in addition to other costs, reasonable attorneys' fees in connection
with the suit, action, or arbitration, and in any appeal. The determination of
who is the prevailing party and the amount of reasonable attorneys' fees to be
paid to the prevailing party will be decided by the arbitrator or arbitrators
(with respect to attorneys' fees incurred prior to and during the arbitration
proceedings) and by the court or courts, including any appellate courts, in
which the matter is tried, heard, or decided, including the court that hears any
exceptions made to an arbitration award submitted to it for confirmation as a
judgment (with respect to attorneys' fees incurred in the confirmation
proceedings).

     5.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Oregon.

     5.7 Venue. Any action brought to enforce any arbitration award must be
brought in the Circuit Court of the State of Oregon for either Multnomah or
Clackamas County. The parties consent to personal jurisdiction in those
locations.

WEST COAST BANCORP

  By:      Robert D. Sznewajs, President and CEO            Participant Name   
      Participant's Signature 


-54-

--------------------------------------------------------------------------------

BLANK STOCK POWER

     FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
________________________ hereby assigns, transfers, and conveys to West Coast
Bancorp, an Oregon corporation, all right, title, and interest in and to ______
shares of the common stock of West Coast Bancorp held in a bookkeeping account
at Wells Fargo Shareowner Services, as transfer agent, and hereby irrevocably
appoints Robert D. Sznewajs or Richard R. Rasmussen, each with the full power to
act alone, as attorney-in-fact to transfer the stock on the books of West Coast
Bancorp with full power of substitution in the premises.

     Dated as of _______________, 2006.

     

Participant Name

--------------------------------------------------------------------------------